DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/20 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4, 6, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The Claim 1 is drawn to a final insulation product.  Newly amended claim 1 recites “free hydroxyl groups which chemically interact with said hydroxyl groups on the surface of the glass fibers”, which is not supported by the instant disclosure.  There is nothing in the instant disclosure that supports or suggests the presence of free hydroxyl groups in the final insulation product.  The publication of the instant disclosure, US 2016/0368816 A1 (hereinafter 816) states that the hydroxyl groups of the silane modifying agent react with the hydroxyl groups on the surface of the glass fibers and thereby promote hydrolytic resistance in the glass fiber insulation wool (816, para [0012]). This indicates a lack of free hydroxyl groups on the surface of the final product.  Free, unreacted hydroxyl groups would typically create an unstable, reactive surface.  Para [0027] of 816 expressly states that “ the modifying agent according to the general inventive concepts operates through a chemical interaction with the hydroxyl groups located at the surface of glass fibers.  The modifying agent essentially binds the hydroxyl groups and prevents chemical interactions with ambient moisture”.  The goal of the instant invention is to provide a modifying agent that will react with and render hydroxyl groups relatively unreactive, preferably via a covalent bonding reaction with hydroxyl groups located at the surface of glass fiber.  This also indicates the lack of free hydroxyl groups in the final insulation product.  The instant disclosure does not support free hydroxyl groups in the final insulation product, therefore this is new matter.  Claims 2-4, 6, 8 and 9 are dependent from claim 1.
Appropriate correction is required. 

Response to Arguments
Applicant's arguments filed 12/7/20 have been fully considered. Chen teaches covalently bonded hydroxyl groups (col 4, ln 11-41) but does not teach or suggest the particular dimers, trimers and tetramers required by newly amended claims 1 and 10. Tertiary reference, Meder, teaches that 3-aminopropyltrimethoxysilane comprises more than 50% dimers and tetramers but does not teach or suggest the particular dimers, trimers and tetramers required by newly amended claims 1 and 10.
Therefore, the 103 rejection of claims 1-4 and 6 as obvious over Chen in view of Hawkins and Meder is withdrawn. 
The 103 rejection of claim 7 as obvious over Chen in view of Hawkins and Meder is moot because the claim is cancelled.
The 103 rejection of claims 10, 13-15, 17 and 19 as obvious over Chen in view of Hawkins and Meder and further in view of Marsden is withdrawn. 
The 103 rejection of claim 18 as obvious over Chen in view of Hawkins and Meder and further in view of Marsden is moot because the claim is cancelled.
The 103 rejection of claims 8 and 9 as obvious over Chen in view of Hawkins and Meder and further in view of Hansen is withdrawn. 
The 103 rejection of claims 11 and 12 as obvious over Chen in view of Hawkins, Marsden and Meder and further in view of Hansen is also withdrawn. 
It is noted that a 112(a) rejection stands over newly amended claim 1.  Claims 2-4, 6, 8 and 9 are dependent from claim 1.

Allowable Subject Matter
Claims 10-15, 17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Chen in view of Hawkins, Marsden and Meder, teaches a method of making unbonded loose-fill insulation but does not teach or suggest the particular dimers, trimers and tetramers required by newly amended claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. E./
Examiner, Art Unit 1734


/Matthew E. Hoban/Primary Examiner, Art Unit 1734